                                                          1   Guttilla Murphy Anderson
                                                              Alisan M. B. Patten (Ariz. No. 009795)
                                                          2   5415 E. High St., Suite 200
                                                              Phoenix, Arizona 85054
                                                          3   Email: apatten@gamlaw.com
                                                              Phone: (480) 304-8300
                                                              Fax: (480) 304-8301
                                                          4
                                                              Attorneys for Dina L. Anderson, the Chapter 7 Trustee
                                                          5

                                                          6
                                                                                    IN THE UNITED STATES BANKRUPTCY COURT
                                                          7
                                                                                               FOR THE DISTRICT OF ARIZONA
                                                          8
                                                                In Re:                                        Chapter 7
                                                          9
                                                                Kristen A. Newlon,                            Case No. 2:20-bk-08286-BKM
Guttilla Murphy Anderson, P.C.




                                                         10
                                                                                     Debtor.                  Adv. No. 2:20-ap-00311-BKM
                        5415 E. High Street, Suite 200
                             Phoenix, AZ 85054




                                                         11
                                                                                                             AMENDED NOTICE OF TAKING
                               (480) 304-8300




                                                                Dina L. Anderson, Chapter 7 Trustee,
                                                         12                                                  DEPOSITION OF DEFENDANT
                                                                                     Plaintiff.              KRISTEN A. NEWLON
                                                         13     v.

                                                         14     Kristen A. Newlon, a single woman;
                                                                Todd Reynolds, a single man; and
                                                         15     John and Jane Doe,

                                                         16                          Defendants.

                                                         17

                                                         18           NOTICE IS HEREBY GIVEN that counsel for the Chapter 7 Trustee, Dina L.

                                                         19   Anderson, Plaintiff in the Adversary Proceeding captioned-above (“Plaintiff”), pursuant to
                                                         20   Local Rule of Bankruptcy Procedure 5005-1(a), has served, by First Class U.S. Mail,
                                                         21
                                                              Plaintiff’s Amended Notice of Deposition of Kristen A. Newlon (“Amended Notice”) to
                                                         22
                                                              Defendants Kristen A. Newlon and Todd Reynolds providing notice that the deposition of the
                                                         23
                                                              following person will be conducted (via Zoom) at the date and time set forth in the Amended
                                                         24
                                                              Notice:
                                                          Case 2:20-ap-00311-BKM            Doc 27 Filed 03/16/21 Entered 03/16/21 14:11:03    Desc
                                                                                            Main Document    Page 1 of 2
                                                          1                                            Kristen Newlon
                                                                                                      14803 N. 51st Dr.
                                                          2                                          Glendale, AZ 85306
                                                                                                         Defendant
                                                          3
                                                                                 DATED this 16th day of March, 2021.
                                                          4

                                                          5                                         GUTTILLA MURPHY ANDERSON

                                                          6                                         /s/ Alisan M.B. Patten
                                                                                                    Alisan M. B. Patten
                                                          7                                         Attorneys for the Plaintiff/Chapter 7 Trustee

                                                          8
                                                              Copy of the this Notice
                                                          9   was mailed on March 16, 2021 to:
Guttilla Murphy Anderson, P.C.




                                                         10
                                                              Kristen Newlon
                        5415 E. High Street, Suite 200




                                                              14803 N. 51st Dr.
                             Phoenix, AZ 85054




                                                         11
                               (480) 304-8300




                                                              Glendale, AZ 85306
                                                         12   Defendant

                                                         13   Todd Reynolds
                                                              7914 W. Frank Ave.
                                                         14   Peoria, AZ 85382
                                                              Defendant Pro Per
                                                         15
                                                              Office of the United States Trustee
                                                         16   230 N. First Ave., Suite 204
                                                              Phoenix, AZ 85003-1706
                                                         17

                                                         18   /s/ Chris Eckert
                                                              2979-003(423690)
                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24
                                                                                                               2

                                                          Case 2:20-ap-00311-BKM            Doc 27 Filed 03/16/21 Entered 03/16/21 14:11:03         Desc
                                                                                            Main Document    Page 2 of 2
